                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
JEROME N. DRUMMOND, JR.,           )
                                   )
          Plaintiff,               )
                                   )
     v.                            )           C.A. No. 15-426 WES
                                   )
SIEMENS INDUSTRY, INC.,            )
                                   )
                                   )
          Defendant.               )
___________________________________)

                                    ORDER


WILLIAM E. SMITH, District Judge.

       On November 26, 2019, United States Magistrate Judge Lincoln

D. Almond issued a Report and Recommendation (“R&R”), ECF No. 52,

on a limited choice of law issue, recommending that Massachusetts

law apply.    Having read the relevant papers and heard argument on

this limited issue, the Court ACCEPTS the R&R and adopts its

conclusion.    As anticipated in the R&R, the Court, having adopted

this   conclusion,   refers   the    matter   back   to   Judge   Almond   to

undertake a Rule 56 review.

IT IS SO ORDERED.




William E. Smith
District Judge
Date: January 24, 2020
